DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joe Muncy on 01/07/2022 (with final approval being granted on 1/11/2022). 

The application has been amended as follows: Paragraph [0063] of the PG Pub:  The air extracting mechanism 200, the air channel switching mechanism 300, the ejector rod mechanism [[500]] 400, and the pressing switch 700 described in the embodiment have the same structure as that in the embodiment shown in FIGS. 1 to 13.

Claim 1, lines 17-21. --and wherein the inflation and deflation linkage includes ducts and a pressure valve, one end of each of the ducts is communicated with the air pressure in the product to be inflated or deflated, the other end of each of the ducts is connected with the pressure valve, and the pressure valve moves and controls the knob mechanism to rotate when the air pressure in either of the ducts reaches a set Claim 3, lines 5-7. --a through hole passing through control rod is arranged in the middle portion of the control rod near the second end portion,--.
Claim 3, lines 12-15. the inflation or deflation is performed when the extension portion of the control rod is fastened to the lower rotation rod, and the inflation or deflation is stopped when the extension portion of the control rod is unfastened to the lower rotation rod.
Claim 5, line 4. --a protrude portion is provided on the air channel switching mechanism and near [[a]] the sliding slot--.Claim 8, line 4. --make [[the]] an air outlet of the air extracting mechanism communicate or not communicate with the air channel switching mechanism--.Claim 11, lines 1-4. The air pump according to claim 3, wherein the ducts include a first duct and a second duct, one end of each of the first duct and the second duct is connected with a top and a bottom of the pressure valve respectively, and the other end of each of the ducts is connected with the air channel switching mechanism--.Claim 14, line 2. --the air channel switching mechanism is connected with the product to be inflated or deflated through [[a]] an air valve mechanism--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 includes the following limitations that are thought to be novel and unique in combination with the remaining claimed structure: An air pump with automatic stop of inflation and deflation….wherein the inflation and deflation linkage (800) includes ducts (821, 822, see Figures 17-18) and a pressure valve (810), one end of each of the ducts 
Tsai (US 2010/0247356) teaches a similar air pump but makes no mention of the aforementioned structure used for automatic stop of inflation and deflation. Addition of similar structure would require substantial hindsight reconstruction and would potentially hinder the original intended operation of Tsai’s air pump. 
Liu (US 2012/0107153) discloses an air pump that provides automatic inflation. However, Liu does not disclose any of the aforementioned structure used to control automatic inflation and deflation. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746